Having reviewed this petition and the supporting documents,
                we conclude that petitioner has not demonstrated that our intervention by
                way of extraordinary relief is warranted. NRAP 21(b)(1); Smith, 107 Nev.
                at 677, 818 P.2d at 851. Accordingly, we
                               ORDER the petition DENIED.'




                                                                Parrakuirre


                                                                                              J.



                cc: Chief Judge, The Ninth Judicial District Court
                     Hon. Charles M. McGee, Senior Judge
                     Law Office of Karen L. Winters
                     Lemons, Grundy & Eisenberg
                     Douglas County Clerk




                         'We deny as moot petitioner's motion for a stay of the district court's
                order.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A